¶ 1 Department II of the Court, composed of Chief Justice Fairhurst and Justices Madsen, Stephens, González and Yu, considered at its September 4, 2018, Motion Calendar whether review should be granted pursuant to RAP 13.4(b) and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the motion to permit withdrawal of counsel's petition for review is granted. Mr. Cardona-Hernandez's pro se petition for review is denied. The State's cross-petition is stayed pending Supreme Court No. 94883-6 - State of Washington v. Hai Minh Nguyen.
For the Court
/s/ Fairhurst, C.J. CHIEF JUSTICE